Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Lee Coles appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coles v. Clarke, No. 3:12-cv-00001-REP, 2014 WL 4546805 (E.D.Va. Sept. 12, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the *198materials before this court and argument would not aid the decisional process.

AFFIRMED.